El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
La acusación en este caso que se suponía ser por abuso de confianza, imputaba suficientemente a José Alvarez Morión que en ocasión de actuar como Secretario de la Corte Municipal de San Juan y siendo su deber recibir depósitos hechos por personas acusadas de delito para garantizar su libertad pendente lite, se apropió la suma de cincuenta dólares depositada por R. García Crespo para garantizar su libertad provisional.
Quizás hubiere sido mejor haber dicho específicamente que R. García Crespo había sido acusado de un delito, pero este hecho es una inferencia que de la acusación en conjunto pudo hacer fácilmente el apelante, y hubiesen podido obte-nerse más detalles, al solicitarse un pliego de particulares.
El apelante también dice que la acusación es defectuosa, porque le imputa el haberse apropiado de los fondos en perjuicio de El Pueblo de Puerto Rico y de R. García Crespo. La alegación era una simple redundancia, ya que al acusado se le informaba suficientemente del - dinero en particular de que se apropió mientras era agente o funcionario de El Pueblo de Puerto Rico. Ora El Pueblo fuera defraudado, ya lo fuese Crespo, o ambos, o ninguno de ellos fuera finalmente defraudado, importa muy poco. La propiedad de dichos fondos no era el punto pertinente. Tampoco fué fatal la acumulación de las dos entidades. Tanto El Pueblo como Crespo tenían en realidad interés en el depósito efectuado, y en forma alguna pertenecía el dinero al acusado.
De ser erróneo, también era una mera redundancia decir que los fondos eran públicos. En verdad, tenían carácter público al ser depositados en una corte.
*475El ataque se ha dirigido contra la acusación, y hallamos que ésta es suficiente.

Debe confirmarse la sentencia apelada.